DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/20/2020 and 07/14/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 18 recite the limitation "the autoencoder”. There is insufficient antecedent basis for these limitations in the claim. Claim 13 does not cure claim 12 of this issue and is similarly rejected.

Claim 19 recites the limitations "the shared characteristic" and/or “the incomplete image”. There is insufficient antecedent basis for these limitations in the claim. For the purposes of prior art rejections, claim 19 will be taken to depend on claim 18 where the two recitations first appear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu et al, “Disentangling factors of variation in deep representations using adversarial training” (published in 30th Conference on Neural Information Processing Systems, pages 5047-5055, December 2016).

Regarding claim 1, Mathieu teaches an analogy generating system comprising: 

(see Mathieu page 5, Sprites section referring to the 20 animations with 7 sources of variation); and 

an autoencoder (see sections 3.1 and 3.2 referring to a variational autoencoder (VAE) and a generative adversarial network (GAN)) configured to: 

receive images from the first set of images and the second set of images (see page 5, Datasets section); 

determine a first characteristic of the first symbolic class using a neural network; 
determine the first characteristic of the second symbolic class using the neural network (see page 7, Quantitative evaluation section. Section 4.3 also goes into the training of the networks); and 

determine an analogy between the first symbolic class and the second symbolic class using the first characteristic (see page 5, Evaluation section, second paragraph and page 8, section 6).

Regarding claim 2, Mathieu teaches all the limitations of claim 1, and further teaches wherein the analogy is a mapping between the first characteristic that (see Mathieu Abstract).

Regarding claim 4, Mathieu teaches all the limitations of claim 1, and further teaches wherein an incomplete image missing a shared characteristic between the first symbolic class and the second symbolic class is one of the images received by the autoencoder (see Mathieu page 5, Evaluation section, second paragraph referring to swapping specified components for images, inferring one of the images is missing a component the other image has).

Regarding claim 5, Mathieu teaches all the limitations of claim 4, and further teaches wherein the autoencoder adds the shared characteristic to the incomplete image based on the analogy between the first symbolic class and the second symbolic class (see Mathieu page 5, Evaluation section, second paragraph and explanation for claim 4).

Regarding claim 8, Mathieu teaches all the limitations of claim 1, and further teaches wherein the first set of images of the first symbolic class depicts a first action, a first face or facial feature, a first object, or a combination thereof (see Mathieu page 5, Sprites section referring the 20 characters).

Regarding claim 9, Mathieu teaches all the limitations of claim 1, and further teaches wherein the second set of images of the second symbolic class depicts a (see Mathieu page 5, Sprites section referring the 20 characters).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Mathieu et al, “Disentangling factors of variation in deep representations using adversarial training” (published in 30th Conference on Neural Information Processing Systems, pages 5047-5055, December 2016) in view of Jetech et al, “The Conditional Analogy GAN: Swapping Fashion Articles on People Images” (published in 2017 IEEE International Conference on Computer Vision Workshop, pages 2287-2292, October 2017, submitted by Applicant on 07/14/2021).

Regarding claim 3, Mathieu teaches all the limitations of claim 1, but does not expressively teach wherein the autoencoder comprises: an input layer that receives the images; an output layer; a middle layer comprising a plurality of nodes, wherein the middle layer produces the analogy, and wherein the middle layer is compressed to be smaller than the input layer and the output layer.

(see Jetech Figure 3) for determining analogies between images (see Abstract) as taught in Mathieu wherein the autoencoder comprises: 

an input layer that receives the images; an output layer (see Figure 3, first and last sections of the network and the caption which indicates the images are 128x96 pixels); 

a middle layer comprising a plurality of nodes, wherein the middle layer produces the analogy (see Figure 3, middles sections. Since the input and output are the image sizes, it is implied the middle areas generate the analogy), and wherein the middle layer is compressed to be smaller than the input layer and the output layer (see Figure 3, middle sections are smaller pixel sizes the input and output layers).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the autoencoder of Mathieu with that of Jetchev to yield the predictable results of successfully determining the analogies between images. 

Claims 10-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mathieu et al, “Disentangling factors of variation in deep representations using adversarial training” (published in 30th Conference on Neural Information Processing Systems, pages 5047-5055, December 2016) in view of Sachs et al, U.S. Publication No. 2017/0344860.

Regarding claim 10, Mathieu teaches a method comprising: 

receiving a first set of images from and a second set of images from an image data base, wherein the first set of images depicts a first symbolic class and the second set of images depicts a second symbolic class (see Mathieu page 5, Datasets section and Sprites section referring to the 20 animations with 7 sources of variation); 

determining a first characteristic shared between the first symbolic class and the second symbolic class using a first node and a second node from a plurality of nodes on a neural network (see page 7, Quantitative evaluation section which refers to the neural network shown in Figure 1 comprising encoder nodes and decoder nodes); and 

exchanging the first characteristic between the first node and the second node class (see section 4.3 which goes into the training of the neural network in Figure 1) to establish an analogy between the first symbolic class and the second symbolic (see page 5, Evaluation section, second paragraph and page 8, section 6).



Regarding the databases, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace a single database taught in Mathieu with two databases as claimed to yield the predictable results of receiving image data from diverse sources. 

Regarding the rest of the claim, Sachs in a similar invention in the same field of endeavor teaches a method analyzing images with a neural network as taught in Mathieu (see Sachs Figure 2) wherein the method steps are carried out by a processor (see claim 10).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a processor to perform steps of analyzing images as taught in Sachs with the method taught in Mathieu, the motivation being to automate the process for future iterations of the method. 

Regarding claim 11, Mathieu in view of Sachs teaches all the limitations of claim 10, and further teaches wherein the analogy is a mapping between the first (see Mathieu Abstract).

Regarding claim 12, Mathieu in view of Sachs teaches all the limitations of claim 10, and further teaches wherein an incomplete image missing a shared characteristic between the first symbolic class and the second symbolic class is one of the first and second set of images received by the autoencoder (see Mathieu page 5, Evaluation section, second paragraph referring to swapping specified components for images, inferring one of the images is missing a component the other image has).

Regarding claim 13, Mathieu teaches all the limitations of claim 12, and further teaches wherein the autoencoder adds the shared characteristic to the incomplete image based on the analogy between the first symbolic class and the second symbolic class (see Mathieu page 5, Evaluation section, second paragraph and explanation for claim 4).

Regarding claim 16, Mathiu teaches a system configured to: 

receive a first set of images and a second set of images, wherein the first set of images depicts a first symbolic class and the second set of images depicts a second symbolic class (see Mathieu page 5, Datasets section and Sprites section referring to the 20 animations with 7 sources of variation);
(see page 7, Quantitative evaluation section. Section 4.3 also goes into the training of the networks);  and 

establish an analogy between the first symbolic class and the second symbolic class using the first characteristic (see page 5, Evaluation section, second paragraph and page 8, section 6).

Mathieu does not expressively teach where the system comprises a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the claimed steps. 

However, Sachs in a similar invention in the same field of endeavor teaches a system performing a method of analyzing images with a neural network as taught in Mathieu (see Sachs Figure 2) comprising 

a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform the claimed steps (see claim 10).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a non-transitory 

Regarding claim 17, Mathieu teaches all the limitations of claim 16, and further teaches wherein the analogy is a mapping between the first characteristic that defines how the first symbolic class and the second symbolic class are similar (see Mathieu Abstract).

Regarding claim 18, Mathieu teaches all the limitations of claim 1+, and further teaches wherein an incomplete image missing a shared characteristic between the first symbolic class and the second symbolic class is one of the images received by the autoencoder (see Mathieu page 5, Evaluation section, second paragraph referring to swapping specified components for images, inferring one of the images is missing a component the other image has).

Regarding claim 19, Mathieu teaches all the limitations of claim 1[8], and further teaches wherein the autoencoder adds the shared characteristic to the incomplete image based on the analogy between the first symbolic class and the second symbolic class (see Mathieu page 5, Evaluation section, second paragraph and explanation for claim 4).

Allowable Subject Matter
Claims 6, 7, 14, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASEY L KRETZER/Examiner, Art Unit 2637